*894There is an assertion on the part of the State that the general contractor violated section 138, article 9, of the State Finance Law (Cons. Laws, ch. 56) in subletting the work without the consent of the State. It appears however that the agent of the State had knowledge that the sub-contractor was doing the work, and the work was accepted thereafter. The evidence fully justifies the award and judgment as to the various items of damage allowed. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.